Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010114017A in view of JP 20119035A both cited by applicant.  Regarding claims 1 and 23, JP 2010114017A discloses an induction heat cooking appliance comprising a top plate (23) on which a cooking container (22) is placed; a heating coil (24) placed below the top plate and configured to heat the cooking container (par. 0022); an infrared sensor (26) placed below the heating coil and configured to detect infrared radiation emitted from the cooking container; and a magnetic path forming member (25, Figure 1) placed on a top face of the sensor casing (14).  However.JP 2010114017A does not disclose a sensor casing including an upper casing and a lower casing, and configured to house the infrared sensor.  JP 20119035A discloses a sensor casing (250) including an upper casing (220) and a lower casing (240), and configured to house the infrared sensor (231, par. 0044, Figure 6).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in JP 2010114017A a sensor casing including an upper casing and a lower casing, and configured to house the infrared sensor as taught by JP 20119035A in order to accommodate the infrared sensor.  Regarding claim 2, JP 2010114017A discloses the magnetic path forming member (25) is made of a material (ferrite) whose relative permeability in a driving frequency band of the induction cooker is higher than relative permeability of air (par. 0016).  Those skill in the art will be able to directly and without doubt determine that the ferrite (25) is composed of a material having a relative magnetic permeability in the drive band of the induction heating cooker that is higher than the relative magnetic permeability of air.  Regarding claim 5, JP 2010114017A discloses the magnetic path forming member (25) is placed in parallel to a direction of the magnetic flux passing above the infrared sensor (26, Figure 1).  Regarding claim 7, JP 2010114017A discloses a substrate on which the infrared sensor (26) is placed (Figures 1 and 4), wherein a length of the magnetic path forming member (25) parallel to a direction of magnetic flux generated from the heating coil (24) and passing above the substrate is longer than a length of the substrate parallel to the direction of the magnetic flux (Figures 1 and 4.  Regarding claim 8, JP 2010114017A discloses the magnetic path forming member (25) is larger in area than the infrared sensor (26) in planar view and is placed covering the infrared sensor (26); and an opening (34) is formed in the magnetic path forming member (25) to allow the infrared sensor to receive infrared radiation (Figure 4 and 6).  Regarding claim 9, JP 2010114017A discloses the magnetic path forming member (25) is larger in area than the substrate in planar view and is placed covering the substrate; and an opening (34) is formed in the magnetic path forming member to allow the infrared sensor (26) to receive infrared radiation (Figure 4 and 6).  Regarding claim 10, JP 2010114017A discloses an opening (34) is formed in a top face of the sensor casing (14) to allow the infrared sensor (26) to receive infrared radiation; and the magnetic path forming member (25) includes a first magnetic path forming member (left ferrite 25) and a second magnetic path forming member (right ferrite 25) placed opposite to each other across the opening (34) in the sensor casing (14, Figures 4 and 6).  Regarding claim 11, JP 2010114017A discloses infrared sensor casing (14) and a magnetic path forming member (25), and it is conventional in the art to provide an upper surface of the infrared sensor casing (14 with a rib protruding toward the magnetic path forming member (25) is formed on the top face of the sensor casing (14), and the magnetic path forming member (25) is positioned by the rib (Figure 4).  Regarding claim 12, JP 2010114017A discloses an opening (34) is formed in the top face of the sensor casing (14) to allow the infrared sensor (26) to receive infrared radiation; and the rib is formed along at least part of the opening in the infrared sensor casing.  In the art, it is conventional in the art to provide ribs formed along at least a portion of the opening of the infrared sensor casing  in order to facilitate securing and positioning of the magnetic path forming member.  Regarding claim 13, it is conventional in the art to provide ribs formed along at least a portion of the periphery of the upper surface of the infrared sensor casing (14) in order to facilitate securing and positioning of the magnetic path forming member (25).  Regarding claim 14,  JP 20119035A discloses a side wall (221) and a side portion (241) disposed along the side of the infrared sensor casing (250).  Regarding claim 15, It would have been obvious to one ordinary skill in the art to have a wing is formed on the side face of the sensor casing (14), and the lateral portion of the magnetic path forming member (25) is formed on the wing in order to prevent the components from falling.  Regarding claim 16, JP 20119035A discloses a substrate (232) on which the infrared sensor (231) is placed; and the lateral portion of the magnetic path forming member ( sidewalls 221 and 241 of the side arrangement of the infrared sensor casing 250) extends to a position below the substrate (232).  Regarding claim 17, JP 2010114017A discloses a magnetic path forming member (25) disposed on the surface of the infrared sensor casing (14); however, JP 2010114017A does not disclose the lateral portion of the magnetic path forming member is sandwiched between the upper casing and the lower casing.  JP 20119035A discloses the electromagnetic induction cooking apparatus has an infrared sensor casing (250) for containing the infrared sensor (231), and the sensor casing (250) includes and upper casing (220) and a lower casing (240, par. 0044).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in JP 2010114017A the lateral portion of the magnetic path forming member (25) is sandwiched between the upper casing (220) and the lower casing (240) as taught by JP 20119035A in order to reduce the effects of magnetic flux.  Regarding claim 18, It would have been obvious to one ordinary skill in the art to have the magnetic path forming member includes a bottom portion placed along an inner side of a bottom face of the sensor casing in order to form a stable sensor casing.  Regarding claim 19, JP 20119035A discloses metal plated (210 correspond to the protection unit) which is a member  for obtaining noise resistance and heat shielding effect, is provided at the uppermost portion of the infrared sensor unit (200) in close contact with the upper case (220).  The metal plate (210) is provided with a sensor hole (211) through which infrared rays are absorbed by the infrared sensor device (230). It would have been obvious to one ordinary skill in the art to have a protection unit placed on a top face or a bottom face of the magnetic path -6-Attorney Docket No. 129A_801_TNforming member in order to protect the magnetic path forming member.  Regarding claim 20, JP 20119035A discloses the protection unit (210) is a plate like member composed of a high heat dissipation member such as aluminum (correspond to non-magnetic metal).  It would have been obvious to one ordinary skill in the art at the time of the invention was made to have the protection unit being made of a nonmagnetic metal with high electrical conductivity or resin with high heat resistance in order to suppress the influence of radian heat on the protection mechanism.  Regarding claim 21, JP 2010114017A discloses the magnetic path forming member (25) is made of soft ferrite, hard ferrite, an electromagnetic shielding sheet, or electromagnetic shield coating (par. 0025). Regarding claim 22, JP 20119035A discloses the magnetic path forming member (25) is placed outside a side face and a bottom face of the sensor casing (14, Figure 4).  Regarding claim 24, JP 2010114017A  discloses the magnetic path forming member (25) is configured to guide magnetic flux generated from the heating coil (24) and passing above the infrared sensor (26, Figure 4).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Kataoka et al (US 8,203,106) discloses induction heating appliance for cooking.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        May 12, 2022